ON REHEARING
PER CURIAM.
In an action to enforce a foreign judgment, the trial court may not entertain a counterclaim based on perjured testimony in support of the judgment. See, e.g., Haas v. Haas, 59 So.2d 640 (Fla.1952); Fair v. Tampa Electric Co., 158 Fla. 15, 27 So.2d 514 (1946); City of Miami v. Coconut Grove Marine Properties, Inc., 358 So.2d 1151 (Fla. 3d DCA 1978), cert. denied, 372 So.2d 932 (Fla.1979).
We treat the Petition for writ of prohibition as certiorari and grant same on a finding that the action of the trial court constitutes a departure from the essential requirements of the law.
The order under review is quashed and the cause is remanded with instructions *409that the court not consider the defenses or counterclaim asserted except the defense which challenges the finality of the judgment sought to be enforced.